Citation Nr: 1124246	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  06-32 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for bilateral pes cavus.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to February 1967.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from May 2006 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This case was previously before the Board in November 2010 at which time the claim was remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

In October 2010 correspondence the Veteran raised the issue of entitlement to service connection for depression to include as secondary to his service-connected left leg and bilateral pes cavus disorders.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's bilateral pes cavus is currently manifested by some pain on manipulation across all the metatarsals of the left foot, none on the right, full extension of all toes without pain, and dorsiflexion of the toes of the left foot to 20 degrees with mild pain.  They Veteran's toes are not crooked, there are no hammertoes, contractions, plantar fascia tenderness, drop-foot, calluses, ulcerations, or varus deformities.   

2.  The Veteran is service-connected for chronic venous insufficiency, left leg and foot, evaluated as 40 percent disabling; and bilateral pes cavus, 10 percent disabling.  A combined disability evaluation of 50 percent is in effect.  These evaluations do not meet the schedular requirements for assignment of a total disability rating based on individual unemployability.

3. The Veteran's service-connected disabilities have not been shown to be of such severity as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating greater than 10 percent for bilateral pes cavus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71a, Diagnostic Code 5278 (2010).

2.  The criteria for assignment of a total disability rating based on individual unemployability have not been met. 38 C.F.R. §§ 3.340 and 4.16(a) and (b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that his current bilateral pes cavus is more disabling than currently evaluated.  He also asserts that he is unable to obtain substantially gainful employment as a result of his service-connected disabilities (chronic venous insufficiency, left leg and foot, evaluated as 40 percent disabling; and bilateral pes cavus, 10 percent disabling).  

Analysis

1. Bilateral Pes Cavus

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Furthermore, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. §§ 4.45, 4.59.

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).   

In the May 2006 rating decision, the RO granted service connection for bilateral pes cavus based on aggravation during service and assigned an initial 10 percent rating, effective April 8, 1994, the date of the Veteran's claim.  In assigning the initial rating, the RO determined that the pre-aggravation evaluation for the Veteran's pes cavus was 0 percent.  Therefore, there was no deduction from the Veteran's post-aggravation rating, which the RO determined was 10 percent.  38 C.F.R. §§ 3.322, 4.22.  

The Veteran's bilateral pes cavus is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5278, the rating criteria for claw foot or pes cavus.  Under DC 5278, a 10 percent evaluation is assigned for bilateral acquired claw foot, with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, and definite tenderness under the metatarsal heads.  A 30 percent evaluation is assigned for bilateral acquired claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to a right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads.  A 50 percent evaluation is assigned for bilateral acquired claw foot, with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.  

Evidence relevant to the current level of severity of the Veteran's bilateral pes cavus includes VA examination reports dated in February 2006 and January 2011.  

During the February 2006 VA examination, which was undertaken to determine whether service connection was warranted, the Veteran reported that he had pes cavus of the feet prior to service and he developed pain and swelling and ultimately received a discharge for pes cavus.  

The Veteran apparently continued to have some difficulties after service and subsequently developed chronic lymphedema of the left leg.  He was a truck driver but had to retire six years earlier because of the lymphedema and chronic infections.  

On physical examination the examiner noted no evidence of abnormal weight bearing and the Achilles tendons were aligned.  The left foot was edematous, extending to approximately five centimeters below the tibial tubercle; it was a 3+ level and there was rubor of the distal extremity.  The Veteran could dorsiflex and plantar flex the toes 30 degrees without pain.  There was no pain on manipulation and walking and standing were normal.  There were also no callouses or ulcerations.  The impression was pes cavus bilaterally with chronic foot pain and left leg edema unrelated to pes cavus.  

Pursuant to the Board remand, the Veteran was afforded another VA examination in January 2011 VA examination.  The examiner reviewed the claims file and the Veteran reported the pre-service and in-service history of pes cavus.  

At that time of the examination, the Veteran complained of daily and constant left foot pain.  The pain was usually sharp, averaging about 7/10 in severity that would go up to 10/10 in severity.  He did not wear special shoes or inserts but he used a cane everyday, which helped.  There was no history of surgery on the left foot or neoplasm.  The left foot and the left lower leg swelled frequently most every day.  He kept his left leg elevated in a recliner, which helped some.  The examiner noted that the Veteran walked with a cane, limping on the left leg.  He used to use stockings, but they did not work.  Walking and standing immediately aggravated his left foot and left leg.  Sitting and lying down did not.  His left leg would get red and inflamed and occasionally leak fluid.  The Veteran took Cephalexin for infections.  He would get a fever and chills and would become delirious during left leg infections.  He took antibiotics for one week at a time and had taken antibiotics 15 times in the past year.  His last infection of the left leg was two weeks earlier and he took antibiotics.  He took Tramadol for pain and used to take Hydrocodone.  The left foot and left leg were worse than they used to be.  

The Veteran reportedly did not work and the examiner indicated that there were no additional limitations with flare-ups, subluxation, or dislocations.  There had been no incapacitating episodes in the past year.  The Veteran also had diabetes which was diagnosed ten-plus years earlier and had never been on Insulin.  The Veteran reportedly took Glipizide but did not check his blood sugars at home.  The Veteran had never been hospitalized for diabetes.  The Veteran also had hypertension, hyperlipidemia, obstructive sleep apnea, and depression.  

On physical examination of the feet, the examiner noted that there was bilateral pes cavus present, left greater than right.  Bilateral Achilles tendon alignment was normal.  The Veteran had some pain on manipulation across all the metatarsals of the left foot, none on the right.  The Veteran had 1-2+ edema on the right foot.  All of the toes of the left foot had full extension without pain.  There were not crooked and there were no hammertoes present.  No contractions were noted and there was no plantar fascia tenderness.  There was no drop-foot, calluses, ulcerations, or varus deformities.  Active range of motion did not produce and weakness, fatigue, or incoordination.  There was no additional loss of range of motion with repetitive movement times three.  Standing on both feet was slightly more difficult on the left than the right.  The Veteran walked with a cane and limp left foot.  Dorsiflexion of the toes of the left foot was 0 to 20 degrees with mild pain.  

On physical examination, the left ankle was swollen.  The Veteran had dorsiflexion of about 10 degrees and plantar flexion of about 25 degrees with pain.  Active range of motion did not produce any weakness, fatigue, or incoordination.  There was no additional loss of range of motion with repetitive movement times three.

The diagnosis was bilateral pes cavus, left greater than right, with massive swelling of left lower extremity from the knee down with venous insufficiency of the left lower leg; no peripheral vascular disease noted.  The examiner opined that the swelling of the left leg is less likely as not related to pes cavus.  

The examiner opined that the Veteran's left foot pes cavus and swelling/venous insufficiency of the left lower extremity would hinder him from doing any type of manual work: standing, walking, stooping, bending, and crawling, but it would not interfere with sedentary work.  The examiner further noted that there were no general medical conditions that would hinder the Veteran from working at the time of the examination.  The examiner noted that the Veteran did get frequent infections of the left leg over the swelling but not in the foot.  

The impression was prominent pes cavus and prominent calcaneal bone spur about the Achilles attachment.  

Also of record are VA outpatient treatment records dated from December 1992 through May 2010 and private treatment records dated from February 1998 through August 2009.  These treatment records show the Veteran's history of bilateral pes cavus but primarily pertain to the Veteran's venous insufficiency.  

Given the above, the Board finds that an initial disability rating greater than 10 percent for bilateral pes cavus is not warranted.  A 30 percent evaluation would be assigned for bilateral pes cavus with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to a right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads.  The disability picture does not more closely approximate those findings.  In February 2006, the Veteran could dorsiflex and plantar flex the toes 30 degrees without pain and there was no pain on manipulation.  In January 2011, all toes of the left foot had full extension without pain; there were no contractions noted and no plantar fascia tenderness.  There was some pain on manipulation across the metatarsals of the left foot, but none of the right.  Dorsiflexion of the toes of the left foot was 0 to 20 degrees with mild pain.  The Veteran had dorsiflexion in the left ankle to 10 degrees.  Thus, the Board finds that an initial disability rating greater than 10 percent is not warranted under DC 5278.

The Board has also determined that an increased rating is not warranted under the rating criteria for acquired flatfoot.  38 C.F.R. § 4.71a, DC 5276.  Under that code, a 30 percent rating is warranted for severe bilateral flat foot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  There is no evidence of callouses or ulcerations; no plantar fascia tenderness and no varus deformities.  Thus, the Board finds that an initial disability rating greater than 10 percent is not warranted under DC 5276.
 
The Board has also considered the effects of pain and weakness pursuant to 38 C.F.R. §§ 4.40, 4.45 and DeLuca.  However, as was noted during the January 2011 VA examination, active range of motion did not produce any weakness, fatigue, or incoordination and there was no additional loss of range of motion with repetitive movement times three.  As such, a higher disability rating under DeLuca is not warranted.  

Finally, the Board has also considered the applicability of other diagnostic codes pertaining to the foot-weak foot (5277), Morton's disease (5279), hallux valgus (5280), hallux rigidus (5281), hammertoe (5282), malunion or nonunion of the tarsal or metatarsal bones (5283), or a moderate "other foot injury" (5284).  The facts and circumstances of this case do, however, not permit the application of these other codes or, if they may be applied, they are of no benefit to the Veteran.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disability according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's bilateral pes cavus disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

As above, the record shows that the Veteran has been unemployed since approximately 2000 due, primarily, to his left foot pes cavus and swelling/venous insufficiency of the left lower extremity.  Barringer v. Peake, 22 Vet. App. 242 (2008).  Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's bilateral pes cavus.  The competent evidence of record shows that his bilateral pes cavus is primarily manifested by pain, tenderness, and some limitation of motion.  The applicable diagnostic codes used to rate pes cavus provides for ratings based on such complaints.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In conclusion, the Board finds that the preponderance of the evidence is against an initial disability rating greater than 10 percent for bilateral pes cavus.

      2.  TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

Service connection is in effect for chronic venous insufficiency, left leg and foot, evaluated as 40 percent disabling; and bilateral pes cavus, 10 percent disabling.  A combined disability evaluation of 50 percent is in effect.  Therefore, he does not meet the minimum schedular criteria for a TDIU.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extra-schedular consideration.

Records show that the Veteran has only sporadically worked since his discharge from military service, primarily due to his service-connected chronic venous insufficiency, left leg and foot.      

In the Veteran's initial claim for VA compensation in June 1971, he indicated that he was unable to work.  In a September 1997 rating decision, the RO granted nonservice-connected pension.  In that decision, it was noted that the Veteran had a reported education level of fifth grade and last worked in 1993 as a truck driver.  In an October 1997 statement, the Veteran indicated that he had been out of work since July 1997.  In a February 1998 statement from Dr. R.A.Y., a VA physician, it was noted that "the swelling and recurrent episodes of cellulitis are preventing [the Veteran] from working as a cross-country truck driver."  During a February 2006 VA examination of the feet, the Veteran reported that he had retired six years earlier due to the lymphedema and chronic infections of his left leg.  In an October 2008 statement from the Veteran's former employer, it was noted that the Veteran had worked as a truck driver from March 1995 to January 1996 but had to quit because he was only able to work one week per month.  In an October 2008 VA general examination the examiner wrote that:  "[t]he Veteran's medical conditions are stable except for his lymphedema with chronic recurrence cellulitis of his left lower extremities which prevent him from being a truck driver.  He is unable to do anything that involves walking or standing or sitting for long periods as this exacerbates his symptoms."  In a September 2009 VA outpatient treatment report it was noted that the Veteran's service-connected chronic venous insufficiency, left leg and foot "is a chronic condition, and will permanently prevent [the Veteran] from working as a truck driver.  He should receive a full pension or full disability, since he can no longer work."  Finally, the Veteran has submitted a summary of his earnings from 1958 to 1996 which shows that he has had either no income or only very minimal income for this period of time.

Upon VA examination in January 2011, the examiner opined that the Veteran's left foot pes cavus and swelling/venous insufficiency of the left lower extremity would hinder him from doing any type of manual work: standing, walking, stooping, bending, and crawling, but would not interfere with sedentary work.  The examiner further noted that there were no general medical conditions that would hinder the Veteran from working at the time of the examination.  The examiner noted that the Veteran did get frequent infections of the left leg over the swelling but not in the foot.

The Board concludes the Veteran is not unemployable due to his service-connected disabilities.  While several examiners, including the January 2011 VA examiner, have opined that the Veteran's service-connected disabilities prevent him from doing manual work, there is no indication that the Veteran's service-connected disabilities would interfere with sedentary work.  In fact, the January 2011 VA examiner specifically opined that the Veteran's service-connected disabilities would not interfere with sedentary work.  

This Veteran's service-connected disabilities may interfere with some types of work, but would not prevent him from obtaining work.  The record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  The fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration, but concludes that this case presents no unusual or exceptional circumstances that would justify a referral of the total rating claim to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  There is no evidence of anything out of the ordinary, or not average, in the appellant's situation.  The appellant's service-connected conditions may affect his abilities to some degree, but there is no evidence that he is unable to perform light or medium duty work, or some other type of substantially gainful employment as a result of these conditions.  

Accordingly, in the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned schedular disability evaluations, the preponderance of the evidence is against the appellant's claim that he is precluded from securing substantially gainful employment solely by reason of his service-connected disorders or that he is incapable of performing the mental and physical acts required by employment due solely to his service-connected disorders, even when his disability is assessed in the context of subjective factors such as his occupational background and level of education.  The Board concludes, therefore, that a total disability rating for compensation purposes based on individual unemployability is not warranted.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. 5107(b).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Substantially compliant notice was sent in March 2006, August 2008, and March 2009 letters and the claim was readjudicated in a May 2010 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

An initial disability rating greater than 10 percent for bilateral pes cavus is denied.  

A TDIU is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


